Case 2:18-cv-00656-RAJ-DEM Document 14 Filed 01/03/19 Page 1 of 2 PageID# 103



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                            NEWPORT NEWS DIVISION


 Trans-Radial Solutions, LLC

                                Plaintiffs,
                                                        Case No. 2:18-cv-00656-RGD-RJK
                        v.

 Burlington Medical, LLC, Mr. John Williams,
 Fox Three Partners LLC, and Phillips Safety
 Products, Inc.

                               Defendants.

                                APPEARANCE OF COUNSEL

To:    The clerk of court and all parties of record

       I am admitted to practice law in this court, and I appear in this case as counsel for

Defendants Burlington Medical, LLC, Phillips Safety Products, Inc., and Mr. John Williams.



Date: January 3, 2019                                 /s/ Rebecca S. LeGrand
                                                      Rebecca S. LeGrand
                                                      Virginia Bar No. 89859
                                                      Attorney for Defendants Burlington
                                                      Medical, LLC, Phillips Safety Products, Inc.,
                                                      & Mr. John Williams
                                                      LEGRAND LAW PLLC
                                                      1775 Eye Street, NW, Suite 1150
                                                      Washington, DC 20006
                                                      Ph: (202) 587-5725
                                                      Fax: (202) 587-5610
                                                      rebecca@legrandpllc.com
Case 2:18-cv-00656-RAJ-DEM Document 14 Filed 01/03/19 Page 2 of 2 PageID# 104




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 3, 2019, I filed the foregoing electronically

through the Court’s CM/ECF system, which caused all parties or counsel of record to be served

by electronic means, as more fully reflected on the Notice of Electronic Filing.



                                                     /s/ Rebecca S. LeGrand
                                                     Rebecca S. LeGrand
